Case 2:12-md-02327 Document 9195 Filed 12/10/20 Page 1 of 3 PageID #: 216154




                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                   CHARLESTON DIVISION


IN RE: ETHICON, INC.
PELVIC REPAIR SYSTEMS
PRODUCTS LIABILITY LITIGATION                                                MDL 2327


THIS DOCUMENT RELATES TO CASES
IDENTIFIED ON EXHIBIT A



                         MEMORANADUM OPINION AND ORDER

       On November 9, 2020, I entered an order directing plaintiffs on Exhibit A to show cause

on or before December 9, 2020, why their cases should not be dismissed as to Ethicon, Inc.,

Ethicon, LLC and/or Johnson & Johnson for failure to prosecute pursuant to Rule 41(b) of the

Federal Rules of Civil Procedure and Rule 41.1 of the Local Rules of Civil Procedure.

       Plaintiffs identified on Exhibit A have responded to the show cause order by requesting

additional time to locate the remaining plaintiffs in the cases on Exhibit A. The requests in these

cases are denied. Plaintiffs’ counsel in the cases on Exhibit A have had ample time to locate their

plaintiffs and prosecute their cases. The court finds that plaintiffs on Exhibit A have not shown

good cause for their failure to prosecute. The court ORDERS, pursuant to Rule 41(b) of the

Federal Rules of Civil Procedure and Rule 41.1 of the Local Rules of Civil Procedure and after

weighing the factors identified in Ballard v. Carlson, 882 F.2d 93, 95 (4th Cir. 1989), that Ethicon,

Inc., Ethicon, LLC and/or and Johnson & Johnson, as indicated on Exhibit A, are dismissed

without prejudice. No defendants remain, and the court DIRECTS the Clerk to dismiss the case

on Exhibit A and strike them from the active docket.
Case 2:12-md-02327 Document 9195 Filed 12/10/20 Page 2 of 3 PageID #: 216155




        The court DIRECTS the Clerk to send a copy of this Order to counsel of record and any

unrepresented party in the cases on Exhibit A.

                                            ENTER: December 10, 2020
Case 2:12-md-02327 Document 9195 Filed 12/10/20 Page 3 of 3 PageID #: 216156




                                  Exhibit A

MDL Case No. Last Name      Defendants Named
2:12-cv-03394 Patterson     Ethicon, Inc., Johnson & Johnson
                            Ethicon, Inc., Ethicon, LLC, Johnson &
2:13-cv-23019   Garcia      Johnson
                            Ethicon, Inc., Ethicon, LLC, Johnson &
2:13-cv-33443   Rasa        Johnson
